DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Applicant’s arguments and amendments filed on 08/16/2022 amending Claim 5, canceling Claim 8, and adding new Claims 9 – 16.  Claims 1 – 7 and 9 – 16 are examined.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
 (f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
Claim 1, ll. 8 – 12 “locking/unlocking member … configured to cause the hook to rotate relative to the support between a locking position in which the hook is elastically biased into engagement with the striker and exerts a bearing thereon and an unlocking position in which the hook is cleared from the striker such that an actuation cylinder is free to operate the cowl to open or close the cowl, wherein the actuation cylinder is not displaced when the hook is rotated from the locking position to the unlocking position”.  Claims 2 – 5 also recite “locking/unlocking member”.  Claim 10, ll. 9 – 13 “the locking/unlocking member being configured to cause the hook to rotate relative to the support between a locking position in which the hook is elastically biased into engagement with the striker and exerts a bearing thereon and an unlocking position in which the hook is cleared from the striker such that an actuation cylinder is free to operate the cowl to open or close the cowl”.  Claim 11, ll. 14 – 20 “by causing the locking/unlocking members to drive the hooks to rotate toward the strikers unit the hooks engage the strikers and subsequently by using the elastic members to bias the hooks against the strikers, and wherein the hooks are moved from the locking position to the unlocking position by reducing a biasing force of the elastic members against the hooks and subsequently by causing the locking/unlocking members to drive the hooks to rotate away from the strikers”.
Refer to MPEP 2181(I)(A) where “member” has been held to be a non-structural generic placeholder.  Claim 12 also recites “locking/unlocking member”.
Claim 5, l. 3 “an actuation member” and Claim 9 “actuator member drives the locking/unlocking members simultaneously”.  Claim 12 “an actuation member … for driving the pair of locking/unlocking members”.  Claim 14 “the actuation member is configured to drive the pair of locking/unlocking members simultaneously”.  Refer to MPEP 2181(I)(A) where “member” has been held to be a non-structural generic placeholder.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

NEW Claims 10 – 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding NEW independent Claim 10, ll. 16 – 19 recitation “wherein the hook is moved from the unlocking position to the locking position by causing the locking/unlocking member to drive the hook to rotate toward the striker unit the hook engages the striker and subsequently by using the elastic member to bias the hook against the striker, and” and  Claim 10, ll. 20 – 22 recitation “wherein the hook is moved from the locking position to the unlocking position by reducing a biasing force of the elastic member against the hook and subsequently by causing the locking/unlocking member to drive the hook to rotate away from the striker”.  NEW independent Claim 10 was added to overcome the prior art applied in the Office Action mailed on 04/21/2022.  None of the above cited functional limitations were explicitly recited in the original written description.  None of the above cited functional limitations were explicitly recited in the original claims.  On Pg. 10 of Applicant’s response, Paragraphs [0019], [0030], [0031], and [0034] and Figs. 1 – 5 were cited as providing support for NEW claims 9 – 16.  Examiner reviewed the cited paragraphs and figures and did not find explicit support for the above cited functional limitations.  Paragraph [0034] and Fig. 5 merely disclose an alternative embodiment where “…the electric motor and the associated worm screw have been replaced by a hydraulic cylinder 17 having a rod 18 connected to the connecting rod/crank assembly by arms 19”.  Paragraph [0034] failed to explicitly describe any of the above cited functional limitations.  Paragraph [0019] broadly describes moving from the locked position to the unlocked position.  Paragraph [0019] failed to explicitly describe any of the above cited functional limitations.  Paragraph [0031] describes moving from the locked position to the unlocked position and that the upper and lower cowls function the same.  Paragraph [0031] failed to explicitly describe any of the above cited functional limitations.  Paragraph [0030] describes the structural elements of the lock and the locking/unlocking member.  The last sentence of Paragraph [0030] broadly disclosed “The elastic member 15 is configured to exert on the hook 12 an action for biasing the hook towards the corresponding striker”.  Paragraph [0030] failed to explicitly describe any of the above cited functional limitations.  None of the cited paragraphs and figures explicitly disclose or show the cited functional limitations related to moving the hook from the unlocking position to the locking position.  Webster’s Ninth New Collegiate Dictionary, published in 1990 defined subsequent as “following in time, order, or place: SUCCEEDING – subsequent n. – subsequently – adv. –subsequentness n.”.  The original written description fails to explicitly disclose/describe that moving the hook from the unlocking position to the locking position required a first step that was followed by a second step, where step #1 was ‘the locking/unlocking member drives the hook to rotate toward the striker unit the hook engages the striker’ followed by step #2 ‘using the elastic member to bias the hook against the striker’.  The original written description fails to explicitly disclose/describe that moving the hook from the locking position to the unlocking position required a first step that was followed by a second step, where step #1 was moving the hook ‘from the locking position to the unlocking position by reducing a biasing force of the elastic member against the hook’ followed by step #2 using the ‘locking/unlocking member to drive the hook to rotate away from the striker’.  The words ‘drive’ or ‘driven’ only appeared two times in the original written description, in Paras. [0014] and [0030] and none of the two appearance explicitly described the locking/unlocking member driving the hook to rotate toward the striker unit the hook engages the striker.  The words ‘reduce’, ‘reduced’, and ‘reducing’ only appeared eight times in the original written description, in Paras. [0012], [0013], [0017], [0019], [0023], and [0031] and none of the eight appearance explicitly described reducing a biasing force of the elastic member against the hook.  The original figures fail to provide support for the above cited functional limitations because the figures are static and fail to show the loads/forces applied between the various structural elements.  Furthermore, as stated above, none of the cited paragraphs and figures explicitly disclose or show the cited functional limitations related to moving the hook from the unlocking position to the locking position.  Consequently, NEW Claim 10 is rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement because the claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.

Regarding NEW independent Claim 11 and dependent Claims 12 – 16, Claim 11, ll. 13 – 16 recitation “wherein the hooks are moved from the unlocking position to the locking position by causing the locking/unlocking members to drive the hooks to rotate toward the strikers unit the hooks engage the strikers and subsequently by using the elastic members to bias the hooks against the strikers,” and  Claim 11, ll. 17 – 20 recitation “and wherein the hooks are moved from the locking position to the unlocking position by reducing a biasing force of the elastic members against the hooks and subsequently by causing the locking/unlocking members to drive the hooks to rotate away from the strikers”.  NEW independent Claim 11 and dependent Claims 12 – 16 were added to overcome the prior art applied in the Office Action mailed on 04/21/2022.  None of the above cited functional limitations were explicitly recited in the original written description.  None of the above cited functional limitations were explicitly recited in the original claims.  On Pg. 10 of Applicant’s response, Paragraphs [0019], [0030], [0031], and [0034] and Figs. 1 – 5 were cited as providing support for NEW claims 9 – 16.  Examiner reviewed the cited paragraphs and figures and did not find explicit support for the above cited functional limitations.  Paragraph [0034] and Fig. 5 merely disclose an alternative embodiment where “…the electric motor and the associated worm screw have been replaced by a hydraulic cylinder 17 having a rod 18 connected to the connecting rod/crank assembly by arms 19”.  Paragraph [0034] failed to explicitly describe any of the above cited functional limitations.  Paragraph [0019] broadly describes moving from the locked position to the unlocked position.  Paragraph [0019] failed to explicitly describe any of the above cited functional limitations.  Paragraph [0031] describes moving from the locked position to the unlocked position and that the upper and lower cowls function the same.  Paragraph [0031] failed to explicitly describe any of the above cited functional limitations.  Paragraph [0030] describes the structural elements of the lock and the locking/unlocking member.  The last sentence of Paragraph [0030] broadly disclosed “The elastic member 15 is configured to exert on the hook 12 an action for biasing the hook towards the corresponding striker”.  Paragraph [0030] failed to explicitly describe any of the above cited functional limitations.  None of the cited paragraphs and figures explicitly disclose or show the cited functional limitations related to moving the hook from the unlocking position to the locking position.  Webster’s Ninth New Collegiate Dictionary, published in 1990 defined subsequent as “following in time, order, or place: SUCCEEDING – subsequent n. – subsequently – adv. –subsequentness n.”.  The original written description fails to explicitly disclose/describe that moving the hook from the unlocking position to the locking position required a first step that was followed by a second step, where step #1 was ‘locking/unlocking members to drive the hooks to rotate toward the strikers unit the hooks engage the strikers’ followed by step #2 ‘using the elastic member to bias the hook against the striker’.  The original written description fails to explicitly disclose/describe that moving the hook from the locking position to the unlocking position required a first step that was followed by a second step, where step #1 was moving the hook ‘from the locking position to the unlocking position by reducing a biasing force of the elastic members against the hooks’ followed by step #2 using the ‘locking/unlocking members to drive the hooks to rotate away from the strikers’.  The words ‘drive’ or ‘driven’ only appeared two times in the original written description, in Paras. [0014] and [0030] and none of the two appearance explicitly described the locking/unlocking member driving the hook to rotate toward the striker unit the hook engages the striker.  The words ‘reduce’, ‘reduced’, and ‘reducing’ only appeared eight times in the original written description, in Paras. [0012], [0013], [0017], [0019], [0023], and [0031] and none of the eight appearance explicitly described reducing a biasing force of the elastic member against the hook.  The original figures fail to provide support for the above cited functional limitations because the figures are static and fail to show the loads/forces applied between the various structural elements.  Furthermore, as stated above, none of the cited paragraphs and figures explicitly disclose or show the cited functional limitations related to moving the hook from the unlocking position to the locking position.  Consequently, NEW Claim 11 is rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement because the claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.  Claims 12 – 16 depend from Claim 11 and are rejected for the same reasons.

NEW Claims 10 – 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Regarding NEW independent Claim 10, ll. 16 – 19 recitation “wherein the hook is moved from the unlocking position to the locking position by causing the locking/unlocking member to drive the hook to rotate toward the striker unit the hook engages the striker and subsequently by using the elastic member to bias the hook against the striker, and” and  Claim 10, ll. 20 – 22 recitation “wherein the hook is moved from the locking position to the unlocking position by reducing a biasing force of the elastic member against the hook and subsequently by causing the locking/unlocking member to drive the hook to rotate away from the striker”.  Refer to the 35 U.S.C. 112(a), written description rejection above.  NEW independent Claim 10 was added to overcome the prior art applied in the Office Action mailed on 04/21/2022.  None of the above cited functional limitations were explicitly enabled in the original written description.  On Pg. 10 of Applicant’s response, Paragraphs [0019], [0030], [0031], and [0034] and Figs. 1 – 5 were cited as providing support for NEW claims 9 – 16.  Examiner reviewed the cited paragraphs and figures and did not find explicit support that enabled the above cited functional limitations.  Paragraph [0034] and Fig. 5 merely disclose an alternative embodiment where “…the electric motor and the associated worm screw have been replaced by a hydraulic cylinder 17 having a rod 18 connected to the connecting rod/crank assembly by arms 19”.  Paragraph [0019] broadly describes moving from the locked position to the unlocked position.  Paragraph [0031] describes moving from the locked position to the unlocked position and that the upper and lower cowls function the same.  Paragraph [0030] describes the structural elements of the lock and the locking/unlocking member.  The last sentence of Paragraph [0030] broadly disclosed “The elastic member 15 is configured to exert on the hook 12 an action for biasing the hook towards the corresponding striker”.  Paragraphs [0019], [0030], [0031], and [0034] all failed to explicitly enable any of the above cited functional limitations.  None of the cited paragraphs and figures explicitly enable the cited functional limitations related to moving the hook from the unlocking position to the locking position.  Webster’s Ninth New Collegiate Dictionary, published in 1990 defined subsequent as “following in time, order, or place: SUCCEEDING – subsequent n. – subsequently – adv. –subsequentness n.”.  The original written description fails to explicitly enable that moving the hook from the unlocking position to the locking position required a first step that was followed by a second step, where step #1 was ‘the locking/unlocking member drives the hook to rotate toward the striker unit the hook engages the striker’ followed by step #2 ‘using the elastic member to bias the hook against the striker’.  The original written description fails to explicitly enable that moving the hook from the locking position to the unlocking position required a first step that was followed by a second step, where step #1 was moving the hook ‘from the locking position to the unlocking position by reducing a biasing force of the elastic member against the hook’ followed by step #2 using the ‘locking/unlocking member to drive the hook to rotate away from the striker’.  The words ‘drive’ or ‘driven’ only appeared two times in the original written description, in Paras. [0014] and [0030] and none of the two appearance explicitly described the locking/unlocking member driving the hook to rotate toward the striker unit the hook engages the striker.  The words ‘reduce’, ‘reduced’, and ‘reducing’ only appeared eight times in the original written description, in Paras. [0012], [0013], [0017], [0019], [0023], and [0031] and none of the eight appearance explicitly described reducing a biasing force of the elastic member against the hook.  The original figures fail to provide explicit enablement for the above cited functional limitations because the figures are static and fail to show the loads/forces applied between the various structural elements.  Furthermore, as stated above, none of the cited paragraphs and figures explicitly enabled or showed the cited functional limitations related to moving the hook from the unlocking position to the locking position.
When determining whether “undue experimentation” would have been needed to make and use the claimed invention the following factors, MPEP 2164.01(a), are considered:  (A) the breadth of the claims – applicant claims a locking system for a cowl of a thrust reverser; (B) the nature of the invention - a locking system for a cowl of a thrust reverser wherein in Mode A (moving hook from unlocking position to the locking position) the locking/unlocking member to drive the hook to rotate toward the striker unit the hook engages the striker and subsequently by using the elastic member to bias the hook against the striker and in Mode B (moving hook from locking position to the unlocking position) by reducing a biasing force of the elastic member against the hook and subsequently by causing the locking/unlocking member to drive the hook to rotate away from the striker.; (C) the state of the prior art – As discussed in the Office Action mailed on 04/21/2022 the combination of Fage in view of Tame teaches the claimed structures.  However, the combination of Fage in view of Tame does not teach the claimed functional limitations of Mode A and Mode B.; (E) the level of predictability in the art – The function of the mechanical structures of Fage and Tame were predictable; however, the claimed functions of Applicant’s claimed invention violates the laws of physics and/or are contrary to how the claimed structure actually functions.; (F) the amount of direction provided by the inventor – applicant's disclosure does not teach how to make or use the invention.  As discussed above, none of the paragraphs cited by Applicant explicitly enabled the recited functional limitations.  In Mode A it is impossible for the locking/unlocking member to drive the hook to rotate toward the striker unit (counter-clockwise direction of the bottom hook/striker combination shown in Figs. 2 - 4) the hook engages the striker because there is no direct linkage connecting the cam (14) to the hook (12).  As shown in Figs. 2 – 4 and disclosed in Para. [0031], the locking/unlocking member drives the hook to rotate away from the striker unit (clockwise direction of the bottom hook/striker combination shown in Figs. 2 - 4) when the edge of the rotating cam bears on the side of the hook until the hook tilts/rotates to a point where said hook disengages from the striker.  In other words, the edge of the rotating cam makes surface contact with the side of the hook and applies a force that tilts/rotates the hook in the clockwise direction away from the striker.  Since there was only surface contact between the cam and the hook, i.e., edge of the cam was not structurally fixed to side of hook, it would be impossible for the cam to drive the hook in the opposite direction, i.e., counter-clockwise direction, toward the striker.  Doing so would have only resulted in opening an air gap between the side of hook and the edge of the cam, as shown in Fig. 1.  In Mode B it is impossible to reduce a biasing force of the elastic member against the hook and then to subsequently cause the locking/unlocking member to drive the hook to rotate away from the striker.  The order of the functional steps are backwards and recite an impossible result.  As shown in Figs. 2 – 4 and disclosed in Para. [0031], the locking/unlocking member drives the hook to rotate away from the striker unit (clockwise direction of the bottom hook/striker combination shown in Figs. 2 - 4) when the edge of the rotating cam bears on the side of the hook until the hook tilts/rotates to a point where said hook disengages from the striker.  Tilting/rotating said hook (12) in the clockwise direction results in compressing the elastic member (15) because the elastic member end fixed to the hook moves closer to the elastic member end fixed to the nacelle structure.  In other words, the linear distance between the opposite ends of said elastic member decrease which means said elastic member would be compressed.  Compressing an elastic member like a coil spring or pneumatic increased the corresponding force applied by said elastic member to the hook because force was proportional to the linear distance of compression.  Consequently, it was impossible to reduce the biasing force of the elastic member against the hook when said hook was moved from the locking position to the unlocking position and then to subsequently cause the locking/unlocking member to drive the hook to rotate away from the striker.; (G) the existence of working examples - applicant has not stated whether or not a working example exists; and (H) the quantity of experimentation needed to make or use the invention based on the content of the disclosure – it has been held that “an adequate disclosure of a device may require details of how complex components are constructed and perform the desired function" [MPEP 2164.06(a)].  NEW Claim 10 is rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.
Regarding NEW independent Claim 11 and dependent Claims 12 – 16, Claim 11, ll. 13 – 16 recitation “wherein the hooks are moved from the unlocking position to the locking position by causing the locking/unlocking members to drive the hooks to rotate toward the strikers unit the hooks engage the strikers and subsequently by using the elastic members to bias the hooks against the strikers,” and  Claim 11, ll. 17 – 20 recitation “and wherein the hooks are moved from the locking position to the unlocking position by reducing a biasing force of the elastic members against the hooks and subsequently by causing the locking/unlocking members to drive the hooks to rotate away from the strikers”.  Refer to the 35 U.S.C. 112(a), written description rejection above.  NEW independent Claim 11 and dependent Claims 12 – 16 were added to overcome the prior art applied in the Office Action mailed on 04/21/2022.  None of the above cited functional limitations were explicitly recited in the original written description.  On Pg. 10 of Applicant’s response, Paragraphs [0019], [0030], [0031], and [0034] and Figs. 1 – 5 were cited as providing support for NEW claims 9 – 16.  Examiner reviewed the cited paragraphs and figures and did not find explicit support that enabled the above cited functional limitations.  Paragraph [0034] and Fig. 5 merely disclose an alternative embodiment where “…the electric motor and the associated worm screw have been replaced by a hydraulic cylinder 17 having a rod 18 connected to the connecting rod/crank assembly by arms 19”.  Paragraph [0019] broadly describes moving from the locked position to the unlocked position.  Paragraph [0031] describes moving from the locked position to the unlocked position and that the upper and lower cowls function the same.  Paragraph [0030] describes the structural elements of the lock and the locking/unlocking member.  The last sentence of Paragraph [0030] broadly disclosed “The elastic member 15 is configured to exert on the hook 12 an action for biasing the hook towards the corresponding striker”.  Paragraphs [0019], [0030], [0031], and [0034] all failed to explicitly enable any of the above cited functional limitations.  None of the cited paragraphs and figures explicitly enable the cited functional limitations related to moving the hook from the unlocking position to the locking position.  Webster’s Ninth New Collegiate Dictionary, published in 1990 defined subsequent as “following in time, order, or place: SUCCEEDING – subsequent n. – subsequently – adv. –subsequentness n.”.  The original written description fails to explicitly enable that moving the hook from the unlocking position to the locking position required a first step that was followed by a second step, where step #1 was ‘locking/unlocking members to drive the hooks to rotate toward the strikers unit the hooks engage the strikers’ followed by step #2 ‘using the elastic member to bias the hook against the striker’.  The original written description fails to explicitly enable that moving the hook from the locking position to the unlocking position required a first step that was followed by a second step, where step #1 was moving the hook ‘from the locking position to the unlocking position by reducing a biasing force of the elastic members against the hooks’ followed by step #2 using the ‘locking/unlocking members to drive the hooks to rotate away from the strikers’.  The words ‘drive’ or ‘driven’ only appeared two times in the original written description, in Paras. [0014] and [0030] and none of the two appearance explicitly described the locking/unlocking member driving the hook to rotate toward the striker unit the hook engages the striker.  The words ‘reduce’, ‘reduced’, and ‘reducing’ only appeared eight times in the original written description, in Paras. [0012], [0013], [0017], [0019], [0023], and [0031] and none of the eight appearance explicitly described reducing a biasing force of the elastic member against the hook.  The original figures fail to provide explicit enablement for the above cited functional limitations because the figures are static and fail to show the loads/forces applied between the various structural elements.  Furthermore, as stated above, none of the cited paragraphs and figures explicitly enabled or showed the cited functional limitations related to moving the hook from the unlocking position to the locking position.
When determining whether “undue experimentation” would have been needed to make and use the claimed invention the following factors, MPEP 2164.01(a), are considered:  (A) the breadth of the claims – applicant claims a locking system for a cowl of a thrust reverser; (B) the nature of the invention - a locking system for a cowl of a thrust reverser wherein in Mode A (moving upper and lower hooks from unlocking position to the locking position) the locking/unlocking member to drive the hooks to rotate toward the strikers unit the hooks engages the strikers and subsequently by using the elastic member to bias the hooks against the strikers and in Mode B (moving upper and lower hooks from locking position to the unlocking position) by reducing a biasing force of the elastic members against the hooks and subsequently by causing the locking/unlocking members to drive the hooks to rotate away from the strikers.; (C) the state of the prior art – As discussed in the Office Action mailed on 04/21/2022 the combination of Fage in view of Tame teaches the claimed structures.  However, the combination of Fage in view of Tame does not teach the claimed functional limitations of Mode A and Mode B.; (E) the level of predictability in the art – The function of the mechanical structures of Fage and Tame were predictable; however, the claimed functions of Applicant’s claimed invention violates the laws of physics and/or are contrary to how the claimed structure actually functions.; (F) the amount of direction provided by the inventor – applicant's disclosure does not teach how to make or use the invention.  As discussed above, none of the paragraphs cited by Applicant explicitly enabled the recited functional limitations.  In Mode A it is impossible for the locking/unlocking member to drive the hook to rotate toward the striker unit (counter-clockwise direction of the bottom hook/striker combination shown in Figs. 2 - 4) the hook engages the striker because there is no direct linkage connecting the cam (14) to the hook (12).  As shown in Figs. 2 – 4 and disclosed in Para. [0031], the locking/unlocking member drives the hook to rotate away from the striker unit (clockwise direction of the bottom hook/striker combination shown in Figs. 2 - 4) when the edge of the rotating cam bears on the side of the hook until the hook tilts/rotates to a point where said hook disengages from the striker.  In other words, the edge of the rotating cam makes surface contact with the side of the hook and applies a force that tilts/rotates the hook in the clockwise direction away from the striker.  Since there was only surface contact between the cam and the hook, i.e., edge of the cam was not structurally fixed to side of hook, it would be impossible for the cam to drive the hook in the opposite direction, i.e., counter-clockwise direction, toward the striker.  Doing so would have only resulted in opening an air gap between the side of hook and the edge of the cam, as shown in Fig. 1.  In Mode B it is impossible to reduce a biasing force of the elastic member against the hook and then to subsequently cause the locking/unlocking member to drive the hook to rotate away from the striker.  The order of the functional steps are backwards and recite an impossible result.  As shown in Figs. 2 – 4 and disclosed in Para. [0031], the locking/unlocking member drives the hook to rotate away from the striker unit (clockwise direction of the bottom hook/striker combination shown in Figs. 2 - 4) when the edge of the rotating cam bears on the side of the hook until the hook tilts/rotates to a point where said hook disengages from the striker.  Tilting/rotating said hook (12) in the clockwise direction results in compressing the elastic member (15) because the elastic member end fixed to the hook moves closer to the elastic member end fixed to the nacelle structure.  In other words, the linear distance between the opposite ends of said elastic member decrease which means said elastic member would be compressed.  Compressing an elastic member like a coil spring or pneumatic increased the corresponding force applied by said elastic member to the hook because force was proportional to the linear distance of compression.  Consequently, it was impossible to reduce the biasing force of the elastic member against the hook when said hook was moved from the locking position to the unlocking position and then to subsequently cause the locking/unlocking member to drive the hook to rotate away from the striker.; (G) the existence of working examples - applicant has not stated whether or not a working example exists; and (H) the quantity of experimentation needed to make or use the invention based on the content of the disclosure – it has been held that “an adequate disclosure of a device may require details of how complex components are constructed and perform the desired function" [MPEP 2164.06(a)].  NEW Claim 11 and dependent Claims 12 – 16 are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


NEW Claims 10 – 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10, l. 17 recites the limitation "the striker unit".  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if Claim 10, l. 17 is reciting a new structural limitation ‘striker unit’ or is using a different name ‘striker unit’ for previously recited structural limitation “striker” recited in Claim 10, l. 3.  It is improper and indefinite to different names to claim the same structural element twice.
Claim 11, ll. 14 - 15 recites the limitation "the strikers unit".  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if Claim 10, l. 17 is reciting a new structural limitation ‘striker unit’ or is using a different name ‘strikers unit’ for previously recited structural limitation “pair of strikers” recited in Claim 11, l. 3.  It is improper and indefinite to different names to claim the same structural element twice.


Note:  The lack of enablement for Claims 10 - 16 prevented application of prior art, because the mechanism involved, not being disclosed and therefore not enabled, could not be searched.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 3, 5 – 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Fage et al. (5,192,023) in view of Tame (4,796,932).
Regarding Claim 1, Fage teaches, in Fig. 1 - 3, the invention as claimed, including a lock for a cowl (3 and 4) of a thrust reverser (title) carried by a nacelle (1), the lock comprising: a striker (28) fastened to the cowl (3 and 4); a hook (26 and 27) configured to be engaged into the striker (28 – as shown in Figs. 1 and 2); a support (rectangular structure in Fig. 1 and 2 between cowl doors 3 and 4, Col. 6, ll. 24 – 26 “rigid arm fixedly coupled to fixed nozzle 1”) fastened to the nacelle (1) and carrying a locking/unlocking member (25) interposed between the hook (26 and 27) and the support (rectangular structure in Fig. 1 and 2 between cowl doors 3 and 4), the locking/unlocking member (25) being configured to cause the hook (26 and 27) to rotate (pivot back and forth) relative to the support (rectangular structure in Fig. 1 and 2 between cowl doors 3 and 4) between a locking position (Figs. 1 and 2) in which the hook (26 and 27) is engaged with the striker (28) and exerts a bearing on the striker (28) and an unlocking position (Fig. 3) in which the hook (26 and 27) is cleared from the striker (28) such that an actuation cylinder (14, 15, 16) is free to operate the cowl (3 and 4) to open or close the cowl (3 and 4), Col. 7, ll. 25 - 50.
Fage is silent on said hook in said locking position being elastically biased into engagement with the striker and exerts a bearing thereon and wherein the actuation cylinder is not displaced when the hook is rotated from the locking position to the unlocking position.
Tame teaches, in Figs. 1 – 6, a similar lock having a hook (80) configured to engage a striker (16); a support (22 and 28, i.e., case/housing) fastened to a fixed structure (12) and carrying a locking/unlocking member [As discussed above, “locking/unlocking member” is interpreted as invoking 112(f) interpretation.  A review of the Specification disclosed in Para. [0030] that “locking/unlocking member comprising a wheel 9 mounted so as to rotate about an axis 10 carried by the case 6 and including a toothed sector 11 engaged with the worm screw 7, and a hook 12 pivotally mounted about an axis 13 carried by the corresponding gear wheel 9 and offset with respect to the gear wheel”.  Tame teaches, in Figs. 2 – 6, locking/unlocking member comprising a wheel (32) mounted so as to rotate about an axis (31) carried by a case (22, 28) and including a toothed sector (36) engaged with a worm screw (34), and a hook (80) pivotally mounted about an axis (76) carried by the corresponding gear wheel (assembly of 32-40-60) and offset with respect to the gear wheel (as shown in Figs 4 - 6).] interposed between the hook (80) and the support (22 and 28, i.e., case/housing), the locking/unlocking member being configured to cause the hook (80) to rotate (Figs. 4, 5, and 6) relative to the support (22 and 28, i.e., case/housing) between a locking position (solid outline configuration shown in Fig. 5) in which the hook (80) is elastically biased (92 – spring - Col 3, ll. 30 - 35) into engagement with the striker (16) and exerts a bearing thereon (Abstract teaches that after the hook engaged the striker the hook pulled, i.e., bearing, the striker down to securely close the panel against sealing gaskets) and an unlocking position (shown in Fig. 6) in which the hook (80) is cleared from the striker (16).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Fage with the locking/unlocking member of Tame because all the claimed elements, i.e., the thrust reverser cowl lock(s), the locking/unlocking member with an elastically biased hook, were known in the art, and one skilled in the art could have substituted the locking/unlocking member with an elastically biased hook of Tame for hook lock of Fage, with no change in their respective functions, to yield predictable results, i.e., when locking the cowl(s) the hook would have engaged the striker and the hook would have pulled the striker down to securely close the cowl against sealing gaskets of the nacelle and when unlocking the cowl(s) the hook would have moved upward and out of engagement with the striker, Tame – Abstract, therefore the cowl actuation cylinder (14, 15 of Fage) would not be displaced when the hook (80 of Tame) is rotated from the locking position (Tame - Fig. 5 solid outline) to the unlocking position (Fig. 5 dashed outline and Fig. 6 solid outline). KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1395; MPEP 2143(B).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, that the support/case (22, 28) housing the locking/unlocking member of Fage, i.v., Tame, would have been fastened to the fixed structure of the nacelle because for every force there was an equal in magnitude but opposite in direction force which means that the support/case (22, 28) had to be fixed to the nacelle structure to apply forces to lock and unlock the moving cowls.
Re Claim 2, Fage, i.v., Tame, teaches the invention as claimed and as discussed above, including wherein the locking/unlocking member is pivotally (shown in Tame – Figs. 4 - 6) mounted on the support, the hook and the locking/unlocking member are configured to form a connecting rod/crank assembly [The “connecting rod/crank assembly” is not additional structure, instead it is merely renaming the hook as a “connecting rod” and renaming the geared wheel and worm gear as a “crank”.], and the tilting of the hook is provided by a cam fastened to the locking/unlocking member.  Tame teaches, in the abstract, that “When the operator wishes to open the panel, motor rotation occurs causing the latch hook to move upwardly and out of engagement with the panel latch striker bar.  In this mode, the latch box continues to move until it is in an upwardly extending dwell condition where rotation of the motor again stops through contact between another cam lobe and the limit switch.”  Tame teaches, in Col. 4, ll. 35 – 45, that continued clockwise rotation of the “locking/unlocking member” resulted in the hook tilting out of engagement with the striker (16).
Re Claim 3, Fage, i.v., Tame, teaches the invention as claimed and as discussed above, including (As discussed in the Claim 1 rejection above) wherein the locking/unlocking member includes a gear wheel (32) associated to a worm screw (34) driven by a motor (Tame teaches, in Col. 4, ll. 1 – 10, that electric motor (138) drove the worm screw.) fastened to the support.  As discussed in the Claim 1 rejection above, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, that the motor that drove the worm screw of the locking/unlocking member of Fage, i.v., Tame, would have been fastened to the fixed structure of the nacelle because for every force there was an equal in magnitude but opposite in direction force which means that the motor had to be fixed to the nacelle structure to apply forces to turn the worm screw to lock and unlock the cowls.
Re Claim 5, Fage, i.v., Tame, teaches the invention as claimed and as discussed above, including further comprising two locking/unlocking members (as shown in Fage Figs. 1 – 3 there were two hooks, an upper hook (26) for the upper door (3) and a lower hook (27) for the lower door (4).  Fage, i.v., Tame, as discussed above, is silent on each locking/unlocking member associated to one hook, and an actuation member common to the two locking/unlocking members.  However, Fage further teaches, in Col. 12, ll. 40 – 57 and Figs. 23 and 24, a single motor driven worm screw, i.e., common actuation member, driving both an upper and lower elements simultaneously.  It was known in the art that the worm screw rotated around the longitudinal axis of said worm screw to simultaneously drive both the upper and lower elements between closed and open configurations and vice versa.  Therefore, the worm screw reads on claimed common actuation member because the worm screw was cylindrically shaped.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Fage, i.v., Tame, with the upper and lower hooks having respective locking/unlocking members driven by a common actuation member, e.g., worm screw driven by a motor, because all the claimed elements, i.e., the thrust reverser upper and lower cowl lock(s), a single locking/unlocking member moving a single hook, and common actuation member driving both an upper and lower structural element, were known in the art, in combination each one of the components would perform the same function as it did separately, and one skilled in the art could have combined the elements as claimed by known methods, with no change in their respective functions, to yield predictable results, i.e., a single motor would have simultaneously driven both the upper and lower locking/unlocking members to simultaneously lock or unlock the upper and lower thrust reverser doors. KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1395; MPEP 2143(A).
Re Claim 6, Fage, i.v., Tame, teaches the invention as claimed and as discussed above, including a cascade-type or door-type (Fage Abstract) nacelle comprising a lock according to Claim 1; and the actuator cylinder (14, 15) fastened to the support (rectangular structure in Fig. 1 and 2 between cowl doors 3 and 4, Col. 6, ll. 24 – 26 “rigid arm fixedly coupled to fixed nozzle 1”) of the nacelle (1).
Re Claim 7, Fage, i.v., Tame, teaches the invention as claimed and as discussed above, including a method for unlocking a lock according to Claim 1, wherein the lock includes at least one hook (26 and 27 – Fage – Figs 1 - 3) engaged into at least one striker (28) and pressed thereon with a locking force when the lock is in the locking position (As discussed in the Claim 1 rejection above, Tame teaches, in the Abstract, that after the hook engaged the striker the hook pulled, i.e., locking force, the striker down to securely close the panel against sealing gaskets), the method comprising: controlling a displacement of the at least one hook according to a direction adapted to reduce the force applied to the at least one striker; and tilting the at least one hook in a direction releasing the at least one striker.  As discussed above, in the Claim 2 rejection, Tame teaches, in the abstract, that “When the operator wishes to open the panel, motor rotation occurs causing the latch hook to move upwardly and out of engagement with the panel latch striker bar.  In this mode, the latch box continues to move until it is in an upwardly extending dwell condition where rotation of the motor again stops through contact between another cam lobe and the limit switch.”  Tame teaches, in Col. 4, ll. 35 – 45, that continued clockwise rotation of the “locking/unlocking member” resulted in the hook tilting out of engagement with the striker (16).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Fage, i.v., Tame, with Tame’s further teaching of the unlocking method which basically was the reverse of the locking method which simplified the design of the lock where rotating the worm screw in a first direction pulled the striker down to securely lock the panel/doors against sealing gaskets and reversing the worm screw direction (opposite the first direction) raised the striker and disengaged the hook from the striker.
Re Claim 9, Fage, i.v., Tame, teaches the invention as claimed and as discussed above, including the lock according to Claim 5, wherein the actuator member drives the locking/unlocking members simultaneously, refer to the Claim 5 rejection above.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Fage et al. (5,192,023) in view of Tame (4,796,932) in further view of Presz, Jr. et al. (6,311,928).
Re Claim 4, Fage, i.v., Tame, teaches the invention as claimed and as discussed above; except, wherein the locking/unlocking member is connected to a hydraulic cylinder.  Presz, Jr. teaches, in Figs. 1 – 26A and Col. 15, ll. 50 - 60, a similar thrust reversal actuation system where the actuation mechanisms were either hydraulic cylinders or electric motors.   
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Fage, i.v., Tame, with the locking/unlocking member is connected to a hydraulic cylinder because all the claimed elements, i.e., the thrust reverser cowl lock(s), the locking/unlocking member with an elastically biased hook, and actuation mechanisms being hydraulic cylinders or electric motors, were known in the art, and one skilled in the art could have substituted the hydraulic cylinder of Presz, Jr. for the electric motor of Fage, i.v., Tame, with no change in their respective functions, to yield predictable results, i.e., the hydraulic cylinder would have provided the motive force to drive the locking/unlocking member to move the hook to lock/unlock the striker. KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1395; MPEP 2143(B).



Response to Arguments
Applicant's arguments filed 08/16/2022 have been fully considered but they are not persuasive.

Applicant argues on Pg. 9, second paragraph, that “Tame fails to teach the limitations “in [a locking position], the hook is elastically biased into engagement with the striker and exerts a bearing thereon.”  This argument is not persuasive because Fig. 4 does not illustrate the locking position.  Fig. 5 illustrates the locking position where the solid outline of the hook was elastically biased (by the torsion spring) into engagement with the striker and exerts a bearing thereon because the inner surfaces (shaded portion) of the hook were in contact with the outer surfaces of the striker.  As discussed in the Claim 1 rejection, the Abstract taught that after the hook engaged the striker the hook pulled, i.e., bearing, the striker down to securely close the panel against sealing gaskets.  During examination, “the claims must be interpreted as broadly as their terms reasonably allow”. In re American Academy of Science Tech Center, 367 F.3d 1359, 1369, 70 USPQ2d 1827, 1834 (Fed. Cir. 2004); MPEP 2111.01.  The broadest reasonable interpretation of the functional claim language is taught by and therefore rendered obvious by the combination of Fage, i.v., Tame.  The rejections are maintained.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNE E MEADE whose telephone number is (571)270-7570. The examiner can normally be reached Monday - Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LORNE E MEADE/Primary Examiner, Art Unit 3741